Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 1 of 28 Page ID
                                  #:2579




                       EXHIBIT 16
     Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 2 of 28 Page ID
                                    Confidential
                                       #:2580
                                                                                Page 1
 1                IN THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2                 CASE NO. 2:19-cv-01717-RGK-AGR
        ----------------------------------------------------X
 3      ALEX MORGAN, MEGAN RAPINOE, BECKY SAUERBRUNN,
        CARLI LLOYD, MORGAN BRIAN, JANE CAMPBELL, DANIELLE
 4      COLAPRICO, ABBY DAHLKEMPER, TIERNA DAVIDSON, CRYSTAL
        DUNN, JULIE ERTZ, ADRIANNA FRANCH, ASHLYN HARRIS, TOBIN
 5      HEATH, LINDSEY HORAN, ROSE LAVELLE, ALLIE LONG, MERRITT
        MATHIAS, JESSICA McDONALD, SAMANTHA MEWIS, ALYSSA
 6      NAEHER, ELLEY O’HARA, CHRISTEN PRESS, MALLORY PUGH,
        CASEY SHORT, EMILY SONNETT, ANDI SULLIVAN and McCALL
 7      ZERBONI,

 8                         Plaintiffs,

 9                             v.

10      UNITED STATES SOCCER FEDERATION, INC.,

11                    Defendant.
        ----------------------------------------------------X
12

13

14                                   CONFIDENTIAL

15                    VIDEOTAPED DEPOSITION OF JILL ELLIS

16                                  Miami, Florida

17                                January 15, 2020

18

19
        REPORTED BY:       BOBBIE ZELTMAN
20                         Professional Realtime Court Reporter

21

22

23      Job Number:        174943

24

25


                         TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 3 of 28 Page ID
                                    Confidential
                                       #:2581
                                                                                Page 6
 1              MS. WAHLKE:       Lydia Wahlke on
 2      behalf of US Soccer.
 3              MS. LEIDEN:       And I think we
 4      have one of my colleagues on the
 5      phone.
 6              MS. PARSIGIAN:        Yes, this is
 7      Jennifer Parsigian from Winston & Strawn
 8      for Plaintiffs.
 9              THE VIDEOGRAPHER:         Will the
10      court reporter please swear in the
11      witness.
12              THE REPORTER:        Raise your right
13      hand, please.
14              Do you solemnly swear that the
15      testimony you're about to give will be
16      the truth, the whole truth and nothing
17      but the truth, so help you God?
18              THE WITNESS:       Yes.
19              THE REPORTER:        Very good.
20                         JILL ELLIS,
21           having been first duly sworn by
22      Barbara R. Zeltman, Notary Public, was
23          examined and testified as follows:
24              EXAMINATION BY MS. LEIDEN:
25      Q       Good morning.


                         TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 4 of 28 Page ID
                                    Confidential
                                       #:2582
                                                                              Page 155
 1      There's just reasons.
 2          Q       And so when you -- you said you
 3      provided some input with respect to
 4      surfaces.
 5                  Was that similar to the game
 6      location where you would learn what the
 7      surface was and then provide input, or were
 8      you involved at all in kind of making the
 9      decision from the start?
10          A       I mean, after 2016, I don't
11      think -- I mean, I can't think that we
12      played on another turf field, so before
13      that -- I mean, the World Cup in 2015 was on
14      turf, so we had to train on turf to be ready
15      to play on turf in a world environment.
16                  But I think after I guess 2016, I'm
17      trying to think, we played mainly on grass,
18      but I would be given -- I got to know the
19      stadiums to know they were grass.                So if
20      they said we're playing here, I knew it was
21      grass.     But after a certain point they were
22      all grass.
23          Q       Were there times after you learned
24      essentially where the game was going to be
25      played that you requested that it be moved


                         TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 5 of 28 Page ID
                                    Confidential
                                       #:2583
                                                                              Page 156
 1             to be played on grass rather than turf?
 2                 A       I'm trying to think.
 3                         I mean, I think I recall -- this is
 4             maybe the end of 2015 finding out we were
 5             playing potentially on a turf field and I
 6             raised an issue and they actually -- I think
 7             it was Georgia -- I can't remember exactly,
 8             but they put grass down.
 9                 Q       At the Georgia Dome?
10                 A       Yes.
11                         MS. LEIDEN:       Let's go off the
12                 record.
13                         THE VIDEOGRAPHER:          The time is
14                 12:35 p.m.      We are going off the
15                 record.
16                       (Whereupon, a luncheon recess was
17                     taken at 12:35 p.m. through 1:42 p.m.)
18                      A F T E R N O O N        S E S S I O N
19                                    JILL ELLIS,
20                      resumed, having been previously
21                           duly sworn, was examined
22                     and testified further as follows:
23                         THE VIDEOGRAPHER:          The time is
24                 1:42 p.m.      We're back on record.
25      BY MS. LEIDEN:


                         TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 6 of 28 Page ID
                                    Confidential
                                       #:2584
                                                                              Page 157
 1          Q       Welcome back.
 2                  Before we broke for lunch, we were
 3      talking about generally your responsibility
 4      as head coach and different decisions that
 5      were made about the team.
 6                  And we had discussed that you did
 7      have significant input in terms of deciding
 8      the opponent that the team would play,
 9      right?
10          A       Yes.
11          Q       And then we were talking about game
12      locations and then field services.
13                  And is it accurate to say that
14      US Soccer would make the decision with
15      respect to both locations and the field
16      service?
17          A       Yes.
18          Q       And I believe there are two
19      different things you had talked about in
20      terms of field.        One was the size of the
21      field and one was the actual makeup of the
22      surface, whether it was artificial or turf,
23      right?
24          A       Yes.
25          Q       And US Soccer would make those


                         TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 7 of 28 Page ID
                                    Confidential
                                       #:2585
                                                                              Page 158
 1      decisions and you might have input on them
 2      that you would provide essentially after the
 3      fact?
 4          A       Yes.
 5          Q       Okay.
 6                  The next thing I want to talk about
 7      is travel.
 8                  So similar question is:              Did you
 9      have a role in making a decision in terms
10      of, first let's say, what type of hotel
11      accommodations that you and the players
12      would have when you traveled for games?
13          A       No.
14          Q       How would you learn what the
15      accommodations would be?
16          A       So when it was Tim who was my
17      administrator, he located the hotels, and
18      then Molly did it as time, so Molly was
19      responsible for finding the hotels.                  Her
20      process, I mean, because I know she sent
21      certain parameters to operate in terms of
22      the CBA, so she would find the hotels and
23      then she would let me know.
24                  And sometimes she would go scout
25      flights out and she would go fly out there


                          TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 8 of 28 Page ID
                                    Confidential
                                       #:2586
                                                                              Page 159
 1      to make sure it was acceptable.
 2          Q       And were there any times after you
 3      learned what the accommodations would be
 4      that you made a request that it be changed?
 5          A       No.
 6          Q       Are you aware of any similar type
 7      of requests from the players themselves in
 8      terms of hotels?
 9          A       The only time I heard players
10      complain about a hotel was I think there was
11      construction at one hotel, and we moved them
12      from like one side of the hotel to the
13      other.
14                  You know, I didn't really track a
15      lot of that, I'll be honest, but the players
16      spoke directly to Molly if there was an
17      issue.
18                  But, no, I mean, I think -- again,
19      I've been retired for five and a half years.
20      I can't honestly said I've taken issue with
21      a hotel.
22          Q       The next thing in terms of travel,
23      were you involved at all in the decisions as
24      to flights that yourself and the team would
25      take when traveling for games?


                          TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 9 of 28 Page ID
                                    Confidential
                                       #:2587
                                                                              Page 160
 1          A       No.
 2          Q       And when I say "flights," I mean,
 3      first of all, whether the flight would be a
 4      charter flight, whether it would be a
 5      commercial flight and then whether within a
 6      commercial flight whether any particular
 7      class -- same question, in terms of all
 8      those options, were you involved at all
 9      before the decision was made as to what type
10      of flight?
11          A       No.     In 2018 for World Cup
12      qualifiers, that's when I was specifically
13      asked for charter.          And so that was probably
14      the only time I've involved myself in
15      flights.
16          Q       And was that request granted?
17      Honored?
18          A       Yes.
19          Q       Other than the World Cup
20      qualifiers, were there other times that the
21      women's team took charter flights?
22          A       We definitely chartered back from
23      the World Cup in Canada because we went to
24      LA.
25            Q     In 2015?


                          TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 10 of 28 Page ID
                                 Confidential
                                    #:2588
                                                                          Page 161
 1       A       Yes.    '19 as well.
 2               I think we took some charters
 3   around She Believes tournament -- just
 4   because it was a really terrible ride -- it
 5   was crazy, but other than that I don't
 6   recall.
 7       Q       And with respect to the type of
 8   flight and the class on a commercial flight,
 9   were there any times other than making the
10   request specifically for the charter flights
11   that you made a request to change the
12   flights either type or time or anything with
13   respect to that?
14       A       Gosh.    Not that I can remember.
15               No, not that I can remember.              I
16   mean, I remember after once the new CBA came
17   in, the players got business class flights
18   internally which was huge because it was
19   physically so much better.
20               So but prior to that or involving
21   myself in flights or changing flights, I
22   can't remember -- would there be one time
23   where I said, Hey, can we get on an earlier
24   flight when I looked at the schedule.                 But
25   we do the schedule a month out, so when they


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 11 of 28 Page ID
                                 Confidential
                                    #:2589
                                                                          Page 162
 1   say, Hey -- I think it's like on occasion,
 2   can we train that morning and push the
 3   flight back?       You know, things like that,
 4   maybe occasionally.         I can count on one
 5   hand, potentially.
 6       Q       And then similar question with
 7   respect to the training personnel and
 8   medical personnel that would -- well, first
 9   just, and I think we covered this a little
10   bit already -- that were used by the team
11   generally in terms of hiring training
12   personnel, medical staff, was that something
13   you were involved in the decision making?
14       A       So once James Bunce was hired in --
15   end of 2017 -- I'm not exactly sure -- I was
16   invited in the interviews for the physical
17   therapist and new trainer, this was after
18   Rick left.      That's been kind of my only kind
19   of involvement in that process.
20               In terms of securing the massage
21   therapists or trainers, that was always
22   handled out of Chicago.          I think Hughie did
23   it, Hugh O'Malley did it way back when and I
24   think it got passed on, but that was kind of
25   the administrative side that Molly dealt


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 12 of 28 Page ID
                                 Confidential
                                    #:2590
                                                                          Page 163
 1   with all of that.
 2       Q       And what about whether and how
 3   those personnel would travel with the team
 4   to games?
 5               Were you involved in deciding who
 6   would kind of be on the travel group to a
 7   particular game?
 8       A       I mean, everybody that was in count
 9   for the most part, you know, like we took
10   over planes, there were 50 of us when we
11   traveled with the players and staff.
12   Sometimes the staff would take -- they would
13   split non-essential personnel so always the
14   medical team would travel with the players.
15   Molly would always travel with the players,
16   but if we had to send a different group
17   because they were not essential, sometimes
18   the comp crew would take a different flight.
19   That's the only time I can recall us
20   splitting up, so to speak.
21       Q       As the head coach, did you have any
22   visibility into the travel accommodations
23   for the men's team?
24       A       Did I have --
25       Q       Visibility.      Did you have any


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 13 of 28 Page ID
                                 Confidential
                                    #:2591
                                                                          Page 164
 1   knowledge of how they were traveling?
 2       A       I mean, I was told.         I didn't see
 3   it per se but I knew they chartered.
 4       Q       You knew that the men were
 5   generally taking chartered flights?
 6       A       Yes.
 7       Q       Was there any discussion on your
 8   end with respect to asking for the same
 9   thing?
10       A       Yes.
11       Q       And who would have been involved in
12   those conversations?
13       A       Tom King.
14       Q       And that was between you and Tom
15   King?
16       A       Yes.
17       Q       And what did Mr. King respond?
18       A       I think one time he said -- I don't
19   think it's in the CBA but I pushed for the
20   World Cup qualifiers and he said he'd speak
21   to Dan and it got approved.
22       Q       So that would have been 2019?
23       A       End of '18.
24       Q       Do you recall ever making that
25   request or request for respective charters


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 14 of 28 Page ID
                                 Confidential
                                    #:2592
                                                                          Page 165
 1   flights before those World Cup qualifiers?
 2       A       I think yes.       I think we took a
 3   couple -- yeah, it was something that I felt
 4   was important because of just, you know, the
 5   time involved in going domestic.
 6       Q       But generally speaking while you
 7   were the head coach, it's your understanding
 8   that the men did take more charter flights
 9   than the woman overall, right?
10       A       Yes.
11       Q       And then similar question with
12   respect to hotel accommodations, things like
13   that:    Did you have any knowledge of what
14   types of hotels the men were staying at,
15   that type of thing?
16       A       Not directly, no.        I mean, I think
17   Molly was pretty vigilant in checking out
18   places, and I know she talked to the men's
19   counterpart to her and would get hotel
20   information and stuff like that, so they
21   would compare.
22       Q       Other than charter flights, were
23   there any other accommodations or travel
24   issues that you recall bringing to the
25   attention of US Soccer as being different


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 15 of 28 Page ID
                                 Confidential
                                    #:2593
                                                                          Page 235
 1                      MS. KERSHAW:      Just clarifying.
 2   BY MS. LEIDEN:
 3              Q       And we have been talking about or
 4          looking at budgets that are specific to
 5          certain years, and so this document
 6          aggregates certain information from fiscal
 7          year 2012 through fiscal year 2020.
 8                      So there are two items in this
 9          summary.     The first is hotels and from the
10          fiscal year 2012 to fiscal year 2020, the
11          expenses for the women's team has been about
12          $7.3 million and the men's team has been
13          about $10.7 million.
14                      Do you see that?
15              A       Yes.
16              Q       On the right-hand side?
17              A       Yes.
18              Q       And on Air Travel, it looks like
19          the men's team is about 14.3 million and the
20          women is about 6.3 million?
21              A       Yup.
22                      MS. KERSHAW:      I'm just going to
23              object again to the foundation of
24              this document.       She can't verify
25              whether these numbers are accurate or


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 16 of 28 Page ID
                                 Confidential
                                    #:2594
                                                                          Page 236
 1              correct.
 2                      But answer.      You can still answer
 3              the question.
 4                      MS. LEIDEN:      Well, with
 5              respect -- I'm not asking her for
 6              foundation.
 7                      As I said, this was a document
8               prepared by Plaintiffs' counsel.                So with
9               respect, I don't think that's an
10              objection that has any merit.              But again
11              with all of these, I'm not asking her to
12              authenticate a document she's never seen.
13                      I'm asking her questions about the
14              numbers that are reflected in the
15              documents.
16   BY MS. LEIDEN:
17              Q       So my actual question to you after
18          all that is:      Are you aware of any reason
19          why the soccer Federation has spent over
20          $3 million more on the men's team than the
21          women's team in hotels for fiscal year 2020?
22              A       Do I know why?       No.
23              Q       And then the same question with
24          respect to why the US Soccer has spent about
25          $8 million more on the men's team than the


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 17 of 28 Page ID
                                 Confidential
                                    #:2595
                                                                          Page 237
 1   women's team on air travel over that same
 2   period of time?
 3       A       No.
 4       Q       Are you surprised at all by these
 5   numbers?
 6       A       That word "surprise" again.
 7               I look at it and I go, Okay, what
 8   am I doing that year.           That's kinda how I
 9   look at things, you know, am I playing a lot
10   of games.
11               But, no, I'm not surprised.
12       Q       And you had testified a little bit
13   about this earlier, but your general
14   understanding, I believe, was that the women
15   played about 24 games or so per year?
16       A       Yes.
17       Q       And that generally speaking, the
18   Women's National Team has played more -- a
19   greater number of teams than the men's team
20   in this period, right?
21       A       Yes.     I don't know for certain, but
22   I would imagine so, yes.
23       Q       And the Women's National Team won
24   two World Cups during this time frame,
25   right?


                       TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 18 of 28 Page ID
                                 Confidential
                                    #:2596
                                                                          Page 238
 1       A        Correct.
 2       Q        And the men's team won zero World
 3   Cups during this period?
 4       A        Correct.
 5       Q        And setting aside that particular
 6   document, was it your understanding while
 7   you were the head coach of the Women's
 8   National Team that US Soccer spent more
 9   money on the men's team than the women's
10   team?
11       A        Did I know that factually, no.                 Did
12   I assume that, yes, because I knew they got
13   charters.
14       Q        So that was one specific thing that
15   you knew or were told was that the men had
16   chartered flights and the women didn't,
17   right?
18       A        Correct.
19       Q        Are there any other specific
20   things that you can think of that you were
21   told or found out in terms of differences
22   between funds spent on one versus the other?
23       A        I mean, not related to the players,
24   no.       Coaches' salaries, yes.        But --
25         Q      That's a good point.            So coaching


                      TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 19 of 28 Page ID
                                 Confidential
                                    #:2597
                                                                          Page 239
 1          salary, chartered flights, is there anything
 2          else besides those two things that you are
 3          aware of in terms of individual line items?
 4              A       No.
 5              Q       But I take it you would have
 6          preferred those be equal?
 7                      MS. KERSHAW:        Is that a
 8              question?
 9              A       Do I answer?        Would I have
10          preferred?
11                      Jill Ellis' preference would be to
12          take more money than everybody.              So my
13          preference would be more.
14   BY MS. LEIDEN:
15              Q       Right.    Let me ask a clean question
16          for the record.
17                      Would it have been your preference
18          that US Soccer spend the same amount of
19          money on your salary as compared to the
20          salary of the Men's National Team head
21          coach?
22              A       Correct.     Yes.
23              Q       And would it have been your
24          preference that US Soccer spend at least the
25          same amount of money for flights for the


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 20 of 28 Page ID
                                 Confidential
                                    #:2598
                                                                          Page 240
 1   Women's National Team that it did for the
 2   men's team?
 3       A       Yes.
 4       Q       You can set that away.           I'll shift
 5   you away from numbers for a while and talk
 6   about kind of the responsibilities and the
 7   duties of players on the team as opposed to
 8   your specific job duties.
 9               Generally speaking, what's your
10   understanding of what the job duties are for
11   a player on the Women's National Team?
12       A       I don't think job duties is gender
13   specific across the board, so I think they
14   would be the same responsibilities:                To be a
15   good professional, to come into camp fit, to
16   perform at a high level, to seek treatment
17   when you're injured are I think the
18   parameters of which a player has
19   responsibilities.
20       Q       And those things that you
21   mentioned, being a good professional,
22   fitness, performing at a high level, seeking
23   treatment for injuries, would those be the
24   same expectations for players on the Men's
25   National Team?


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 21 of 28 Page ID
                                 Confidential
                                    #:2599
                                                                          Page 241
 1       A       Certainly.
 2       Q       Would you agree that one of the
 3   responsibilities or requirements for a
 4   player on the Women's National Team would be
 5   available for team training?
 6       A       Yes.
 7       Q       And be available for games and
 8   tournaments?
 9       A       Yes.
10       Q       And to be available to travel for
11   both training and tournaments and games?
12       A       Yes.
13       Q       And that would be the same on the
14   men's side as well?
15       A       Correct.
16       Q       So generally speaking, the
17   responsibilities and requirements, I'll say
18   that, for being on the US Men's National
19   Team would be the same as the requirements
20   and responsibility for being on the Women's
21   National Team, correct?
22       A       Yes.
23       Q       And shifting away from duties or
24   responsibilities, would you say there's
25   skills necessary to be on the Women's


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 22 of 28 Page ID
                                 Confidential
                                    #:2600
                                                                          Page 242
 1   National Team?
 2       A       Certainly.
 3       Q       And could you, at a high level,
 4   kind of talk about the skills that you
 5   looked for as a head coach for your players?
 6       A       I mean, it's the four pillars of
 7   the game.      So you're looking at athleticism,
 8   you are looking at tactical IQ, you are
 9   looking at technical proficiency, and mental
10   fortitude.
11       Q       And what do you mean by "tactical
12   IQ"?
13       A       Meaning they have a good base
14   understanding of the game in terms of space
15   and decision-making.         So it's the thinking
16   part of the game.        There are varying
17   disagrees of that even within our squad
18   because it's experienced-based, but that's
19   the thinking part of the game, yeah.
20       Q       And by "technical proficiency,"
21   would you be referring to specific physical
22   soccer skills?
23       A       Passing, shooting, dribbling,
24   heading such.
25       Q       I believe you referred to those as


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 23 of 28 Page ID
                                 Confidential
                                    #:2601
                                                                          Page 243
 1   "pillars," right?
 2       A       Yes.
 3       Q       So those pillars:        Athleticism,
 4   tactical IQ, tactical proficiency and mental
 5   fortitude, those all would be skills that
 6   would be necessary for a man to be on the
 7   Men's National Team, right?
 8       A       I would imagine so.         I've never
 9   coached men, but I would hazard to say a
10   player is a player.
11       Q       Do you think the players on the
12   Women's National Team are as skilled as the
13   players on the Men's National Team?
14       A       Yes.
15       Q       Do you think they work as hard as
16   the players on the Men's National Team?
17       A       Yes.
18       Q       Do you think that the US Women's
19   National Team is more popular than the US
20   Men's National Team currently?
21       A       I'm not on social media but I would
22   hazard to say yes.
23       Q       Do you have any insight into the
24   ranking or level of team that the Men's
25   National Team faces?


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 24 of 28 Page ID
                                 Confidential
                                    #:2602
                                                                          Page 244
 1       A       In the FIFA rankings in the level
 2   of opponents, I don't know the FIFA men's
 3   rankings but I know the top teams.                I don't
 4   know who the men play in terms of FIFA
 5   ranks.
 6       Q       But I assume you do have visibility
 7   for that for the Women's National Team,
 8   right?
 9       A       Yes.
10       Q       And generally speaking, would you
11   say that the Women's National Team plays
12   fairly high-ranked opponents?
13       A       Yes.
14       Q       And has that been true throughout
15   your tenure as the head coach?
16       A       I think it's actually increased.
17   As we built in tournaments and invited the
18   elite teams into the tournaments, I actually
19   think our schedule has grown in strength
20   over time.
21       Q       And sorry.      Just to clarify, you
22   think that over time, the team has actually
23   faced tougher competition?
24       A       Yeah, because we go to these
25   tournaments and you bring in the top three


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 25 of 28 Page ID
                                 Confidential
                                    #:2603
                                                                          Page 245
1    or four teams and each tournament is
2    determined by tier, so I think we've played
3    a very rigorous schedule.
4        Q       Can you explain exactly what you
 5   mean by "tier"?
 6       A       If you play a top ten team, the
 7   elite teams in the world, if you're playing
 8   mid-range.      I mean, I think there's a
 9   hundred-something rankings so we tend to
10   play the top teams as much possible.
11               MS. LEIDEN:      This document was
12       already marked at -- this was
13       Exhibit 51 at the deposition of Jay
14       Berhalter.
15               And I'll represent that, as Counsel
16       represented at Mr. Berhalter's
17       deposition, that this is a summary
18       prepared by Plaintiffs' counsel that is
19       based on documents that were produced by
20       United States Soccer Federation in this
21       case and that was pulled from
22       USSF-MORGAN-023627 through 023628 and
23       that this summarizes for 2014 and 2019
24       the Men's National Team games and the
25       Women's National Team games and the


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 26 of 28 Page ID
                                 Confidential
                                    #:2604
                                                                          Page 298
 1                     MS. LEIDEN:       That's all for me.

 2             Hopefully, that means we're done.

 3                     MS. KERSHAW:       We're done.

 4                     THE VIDEOGRAPHER:          The time is

 5             5:21 p.m.      We're going off the

 6             record.

 7

 8

 9                     (Whereupon, the deposition was

10             concluded at 5:21 p.m.)

11

12                             ________________________
                               JILL ELLIS
13

14

15   Subscribed and sworn

16   to before me this

17   _____    day of ___________, 2020

18

19   __________________________
                  Notary Public
20

21

22

23

24

25


                     TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 27 of 28 Page ID
                                 Confidential
                                    #:2605
                                                                          Page 299
 1   STATE OF FLORIDA            )        PAGE     ______ of _____

 2                               ) ss:

 3   COUNTY OF BROWARD           )

 4                       I wish to make the following

 5   changes, for the following reasons:

 6   PAGE     LINE

 7   ____     ____         CHANGE:     _____________________________

 8                         REASON:     _____________________________

 9   ____     ____         CHANGE:     _____________________________

10                         REASON:     _____________________________

11   ____     ____         CHANGE:     _____________________________

12                         REASON:     _____________________________

13   ____     ____         CHANGE:     _____________________________

14                         REASON:     _____________________________

15   ____     ____         CHANGE:     _____________________________

16                         REASON:     _____________________________

17   ____     ____         CHANGE:     _____________________________

18                         REASON:     _____________________________

19   ____     ____         CHANGE:     _____________________________

20                         REASON:     _____________________________

21
      _____________________                             __________
22    Witness's signature                                   Date

23

24

25


                     TSG Reporting - Worldwide   877-702-9580
Case 2:19-cv-01717-RGK-AGR Document 170-18 Filed 02/20/20 Page 28 of 28 Page ID
                                   #:2606
